UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-2281


ARMAGENE ELLIS-SMITH,

                Plaintiff – Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant – Appellee,

          and

SOCIAL SECURITY ADMINISTRATION,

                Party-in-Interest.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cv-00604-TDS-WWD)


Submitted:   June 27, 2011                 Decided:   July 15, 2011


Before KING, GREGORY, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Armagene Ellis-Smith, Appellant Pro Se.      Gill Paul Beck,
Assistant United States Attorney, Greensboro, North Carolina;
Nancy B. Salafia, Regional Counsel, Boston, Massachusetts, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Armagene     Ellis-Smith            seeks    to    appeal     the     district

court’s    order     adopting    the   recommendation               of   the    magistrate

judge and upholding the denial of Ellis-Smith’s application for

disability insurance benefits and supplemental security income.

We   dismiss   the    appeal     for   lack       of    jurisdiction           because    the

notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                               “[T]he

timely    filing    of   a    notice   of       appeal    in    a    civil      case     is   a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on   September     14,   2010.     The      notice       of    appeal     was     filed       on

November 16, 2010.           Because Ellis-Smith failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately




                                            2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3